Citation Nr: 0000229	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  99-00 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July to October 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a right foot 
condition.

The Board notes that the veteran has repeatedly reported 
lower back pain secondary to his right foot condition and 
limp.  In light of the Board's decision on the instant issue, 
the issue of service connection for a lower back condition is 
referred to the RO for further development and adjudication 
as necessary.  


FINDINGS OF FACT

1. The veteran suffered a gunshot wound to the right foot 
several years before enlistment in the military service.

2. On service enlistment, the only abnormality of the right 
foot noted on examination was stiffness on exertion.

3. During service the veteran developed severe pain in the 
right foot and diagnoses of ankylosis and spastic flatfoot 
were noted. 

4. The veteran's right foot disability increased during his 
active military service and there is no clear and 
unmistakable evidence rebutting the presumption of 
aggravation.



CONCLUSION OF LAW

The veteran's right foot condition was aggravated during his 
active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service enlistment physical examination in May 
1966 noted an abnormality of the right foot.  On a report of 
medical history, completed at the same time, the veteran 
reported a history of foot trouble.  The examiner noted that 
the veteran suffered a gunshot wound to the right foot in 
1959, and that the foot stiffened on exertion.  A statement 
of acceptability, dated in May 1966, noted that the veteran 
was found to be fully acceptable for induction into the Armed 
Forces.  Physical inspections in June 1966 and July 1966 
found the veteran had no additional defects.  A treatment 
record in August 1966 noted complaints of pain across the 
tarsus and ankle with marching.  The examiner noted fairly 
good range of motion and no edema.  The veteran's range of 
motion showed restricted subtalar motion.  

A Medical Board examination was conducted in August 1966.  
The report noted that the veteran suffered a gunshot wound to 
the right foot in 1961.  The veteran reported pain in his 
ankle and instep on marching and standing and reported 
progressively worse foot pain as basic training pace 
increased.  X-ray examination showed many metal fragments in 
the right foot, ankylosis of the calcaneocuboid joint, and a 
suggestion of ankylosis between the talus and calcaneus.  The 
Medical Board provided a diagnosis of spastic flatfoot, which 
had not occurred in the line of duty.  The Medical Board 
concluded that this condition had existed prior to service 
and was not aggravated by service.  

By letter, received in March 1998, the veteran's brother 
stated that the veteran did not have a limp prior to entering 
the military, but had a severe limp ever since.  By letter, 
received in April 1998, the veteran's sister stated that the 
veteran was injured in a hunting accident approximately eight 
years prior to entering service.  She noted that prior to 
service, the veteran did not limp or have any adverse effects 
from the earlier accident.  She reported that shortly after 
discharge from service, the veteran underwent surgery on his 
foot, followed by several other surgeries.  She stated that 
since the surgeries, the veteran had a limp on his right 
side.  

In a letter received in April 1998, the veteran stated that 
prior to entering service he had no disabilities and no limp.  
He reported that he was on crutches at discharge, and had 
five surgeries to reconstruct his right instep and ankle over 
the next six years.  The veteran noted that these procedures 
had resulted in a severe limp due to an under-developed right 
leg.  He reported lower back problems as a result of the 
severe limp.  

In May 1998, the veteran was examined by S.E.D., M.D., for 
complaints of back and right foot pain.  A history of a 
gunshot wound to the right foot in 1959 was noted.  The 
veteran reported no numbness or tingling in the foot after he 
recovered from the initial injury.  He noted that, when he 
began running and marching in the military, he developed 
severe pain in his right foot and later a severe limp.  
Following triple arthrodesis of the foot, the veteran's 
symptoms resolved, the pain in his foot diminished, but the 
limp continued.  Dr. S.E.D. noted decreased sensation to 
light touch and pinprick on the toes of the right foot.  Toe 
and heel walking were normal.  Wasting of the right calf was 
shown on examination.  The veteran's gait was antalgic, and 
the right foot exhibited a hallux varus abnormality of the 
great toe when walking.  Dr. S.E.D. provided diagnoses of 
status post triple arthrodesis of the right foot and "paste 
plantis" deformity of the right foot.  

In a letter, received in June 1998, the veteran stated that 
the physician, who had performed the reconstructive surgery 
on his right foot, was deceased, and the hospital, at which 
the operations were performed, had been town down 
approximately twenty years previous.  

At a hearing before an RO hearing officer in September 1998, 
the veteran testified that he began to have serious problems 
with his foot on August 2, 1966, approximately ten days after 
commencing basic training.  Transcript, pp. 4, 14 (Sept. 
1998).  He stated that he was informed by an orthopedist that 
instep and ankle reconstruction was necessary and that he 
should not have been inducted into the military in the first 
place.  Transcript, p. 4 (Sept. 1998).  The veteran reported 
that following the initial shotgun injury, he wore a cast for 
three months.  Transcript, p. 12 (Sept. 1998).  The veteran 
stated that, prior to entering service, he was a manager at 
the Dallas Recon Center and worked refurbishing cars.  
He noted that there was a lot of walking involved in this 
job.  Transcript, pp. 11-13 (Sept. 1998).  The veteran 
testified that the records of his surgeries after service, 
beginning 60-90 days after discharge, were unavailable.  
Transcript, p. 17 (Sept. 1998).  

By letter dated in June 1999, Dr. S.E.D. stated that he had 
been treating the veteran since May 1998.  The veteran had 
provided a history of a gunshot wound to the right foot in 
1959 and development of severe pain in the right foot during 
service.  Dr. S.E.D. stated following the gunshot wound, the 
veteran probably developed some osteoporosis.  When the 
veteran was subjected to extreme stress of marching and 
running, the arch of the foot broke down and he developed 
arthritic changes in the foot, which became painful.  Dr. 
S.E.D. concluded that the stress of the marching and running 
made the veteran's foot symptomatic, resulting in his 
discharge from the military and post-discharge surgeries.  

At a hearing before the undersigned in July 1999, the veteran 
testified to substantially the same information as previously 
provided at the September 1998 hearing and in written 
statements.  



II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Every veteran shall be presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 3.304(b) (1997).  
The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service, and if the government 
meets this requirement, by showing that the condition was not 
aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  The regulation requires that VA consider all of 
the relevant evidence of record when determining whether 
clear and unmistakable evidence exists to rebut the 
presumption, not just the persuasiveness of the evidence 
supporting pre-service incurrence of the disease or injury.  
See Vanerson v. West, 12 Vet. App. 254, 259 (1999), Crowe v. 
Brown, 7 Vet. App. 238, 245-246 (1994).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  The United States Court of Appeals for 
Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") 
has held that the presumption of aggravation applies where 
there is a worsening of the disability regardless of whether 
the degree of worsening was enough to warrant compensation.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  

The Court has also held that the presumption of aggravation 
created by 38 C.F.R. § 3.306 applies only if the pre-service 
disability underwent an increase in severity during service.  
Falzone v. Brown, 8 Vet. App. 398, 402 (1995), Hunt, 1 Vet. 
App. at 296.  The determination whether a preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

In the instant case, the veteran has presented evidence of a 
current disability.  Dr. S.E.D. diagnosed status-post triple 
arthrodesis of the right foot and pes planus deformity of the 
right foot (presumably mis-transcribed as "paste plantis").  

The veteran's service medical records show treatment for 
complaints of right foot pain, beginning 13 days after 
entrance on to active duty.  The Board notes that the 
examiner at the enlistment examination in May 1966 noted only 
stiffness on exertion.  Follow-up examinations in June and 
July 1966 noted no further defects.  The veteran was found 
fully acceptable for induction.  The veteran complained of 
foot and ankle pain in August 1966.  X-ray examination in 
August 1966 showed ankylosis of the calcaneocuboid joint and 
suggested ankylosis between the talus and calcaneus.  The 
Medical Board made a diagnosis of spastic flatfoot.  The 
veteran's foot was examined on enlistment and no spastic 
flatfoot was noted.  The veteran stated that prior to service 
his right foot was symptom-free.  His brother and sister 
stated that he did not limp prior to enlistment.  During 
service, the veteran reported severe pain and developed a 
limp.  The Board finds that the record contains evidence of a 
increase in the veteran's disability during service.  

Finally, Dr. S.E.D. stated that the stress of marching and 
running during service made the veteran's foot symptomatic, 
and caused arthritic changes that caused the veteran's foot 
pain.  Based on the service medical records, the veteran's 
statements, and the opinion of Dr. S.E.D., the Board finds 
that the veteran's claim for service connection for a right 
foot condition is well grounded.  38 U.S.C.A. §5107(a) 
(West 1991).  The VA has a duty to assist the veteran in the 
development of all facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1998).  The claims folder 
contains all available service medical records.  The veteran 
indicated that records of the surgeries performed shortly 
after discharge were unavailable.  The representative has 
requested that the Board proceed with a decision in this 
appeal.  It appears that all possible development has been 
completed, and the VA has satisfied its duty to assist the 
veteran under these circumstances.  38 U.S.C.A. § 5107(a).

Although the veteran reported a foot injury prior to service, 
the conditions, for which he was discharged, specifically 
ankylosis and spastic flatfoot, were not noted on repeated 
examinations prior to entering active duty.  The veteran 
reported his earlier foot injury and the foot was examined in 
May 1966, to the extent that a conclusion of stiffness on 
exertion was noted.  The examiner at that time did not note 
pes planus or spastic flatfoot or any further deformity or 
abnormality of the right foot.  Re-examination in June and 
July 1966 noted no further deformity or abnormality of the 
right foot.  As stated above, the Board finds that the 
veteran's right foot disability underwent an increase during 
his military service.  It seems clear from the record that 
the specific condition, spastic flatfoot, diagnosed by the 
Medical Board was not present at enlistment examination.  
Therefore, the veteran is entitled to the presumption of 
aggravation under 38 C.F.R. § 3.306(b).  

The evidence of record does not clearly and unmistakably 
rebut this presumption.  Although the Medical Board stated 
that the veteran's condition had existed prior to service and 
was not aggravated by service, no mention was made by the 
Medical Board as to why the severe conditions noted at 
discharge were completely absent from reports at enlistment 
and induction.  In addition, Dr. S.E.D. concluded that the 
stress of marching and running caused the arch of the 
veteran's foot to break down, resulting in arthritic changes 
and pain in the foot.  The benefit of the doubt must be given 
to the veteran.  38 U.S.C.A. § 5107(b).  Therefore, the Board 
finds that service connection for a right foot condition is 
warranted.  



ORDER

Entitlement to service connection for residuals of right foot 
trauma is granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

